Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Reports Record Cash Flow from Operations in 2009 << Record Gold Production of 362,398 Ounces Achieved Notice: Conference Call and Webcast Today at 10:00 am ET Dial in: +647-427-7450 or 1-888-231-8191 TSX NGX NYSE AMEX NXG >> VANCOUVER, March 9 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation ("Northgate" or the "Corporation") (TSX: NGX; NYSE Amex: NXG) today announced its financial and operating results for the fiscal quarter and year ended December 31, 2009. << Fourth Quarter and Year End 2009 Highlights - Excellent cash flow from operations of $41.5 million or $0.14 per share for the fourth quarter, resulting in record cash flow from operations of $187.2 million for all of 2009. - Adjusted net earnings(1) of $27.9 million or $0.10 per share for the fourth quarter and $73.2 million or $0.28 per share for the full year. Adjusted net earnings exclude a non-cash impairment charge of $83.5 million against the accounting carrying value of the Fosterville mine. - Production of 80,753 ounces of gold and 11.8 million pounds of copper in the fourth quarter, bringing full year production to a record 362,398 ounces of gold in 2009. - Average net cash cost in the fourth quarter was $537 per ounce of gold, bringing the average net cash cost for the full year to $477 per ounce, which was in line with guidance. - Fourth quarter sales were 78,015 ounces of gold at a realized price of $1,181 per ounce and 10.4 million pounds of copper at a realized price of $3.54 per pound. - Northgate's cash balance at the end of the year was $253.5 million. - At the end of 2009, reserves at Kemess South increased by approximately seven million tonnes, extending the mine-life until the end of Q1 2011. - An initial 159,000 ounces of reserves were defined in the Harrier zone at Fosterville. - Exploration efforts at Stawell continue to more than replace reserves. Proven and probable reserves have increased to 287,000 ounces at the end of December 31, 2009. In addition to reserves, Stawell has 268,000 ounces of indicated resources and inferred resources have increased by 42% to 163,000 ounces. - The final Feasibility Study for Young-Davidson was released earlier this year, incorporating 2.8 million ounces of proven and probable reserves and confirming a 15-year mine-life with average annual production of 180,000 ounces of gold. Using today's spot prices, this translates into a pre-tax internal rate of return ("IRR") of over 20%. Commercial production is expected to commence in 2012. - The exploration team at Young-Davidson was awarded the AME BC/PDAC Safe Day Everyday Gold Award for the most hours worked without a lost workday incident of all exploration projects across Canada. Further to this achievement, Young-Davidson has not recorded a single lost-time incident since Northgate took ownership in 2005. (1) Adjusted net earnings is a non-GAAP measure. See section entitled "Non-GAAP Measures" in the Corporation's fourth quarter MD&A Report. >> Ken Stowe, President and CEO, stated: "The strong operating and financial results delivered from our mines in the fourth quarter allowed Northgate to post record annual gold production and generate record annual cash flow from operations in 2009. I am especially pleased to report that production at our Stawell mine was back on track with solid fourth quarter results, following several difficult quarters during which our underground mining team re-designed the G5L reserve area and completed development towards numerous new mining fronts while still managing to find enough ore to feed the mill.
